     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                         FRESNO DIVISION

12
                                                    )       Case No.: 1:18-cv-01320-GSA
13   DAVID TUUPOINA,                                )
                                                    )
14                   Plaintiff,                     )       JOINT STIPULATION AND ORDER FOR
                                                    )       EXTENSION OF TIME TO RESPOND TO
15          vs.                                     )       PLAINTIFF’S OPENING BRIEF.
     NANCY A. BERRYHILL,                            )
16   Acting Commissioner of Social Security,        )
                                                    )
17                                                  )
                     Defendant.                     )
18                                                  )
19
20           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
21   that the time for Defendant to respond to Plaintiff’s Opening Brief be extended from October 2,

22   2019 to October 3, 2019. This is Defendant’s third request for extension Good cause exists to

23   grant Defendant’s request for extension. Counsel for Defendant (Counsel) has been out of the
24   office on intermittent sick leave due to her ongoing health issues. Due to unanticipated leave,

25   Counsel needs additional time to adequately review the transcript and properly respond to
26   Plaintiff’s Motion for Summary Judgment. The parties further stipulate that the Court’s

27   Scheduling Order shall be modified accordingly. Defendant makes this request in good faith with
28
     JS for Extension of Time and PO                          Case No. 1:18-cv-01320-GSA

                                                        1
 1   no intention to unduly delay the proceedings. Counsel apologizes for the belated request, but
 2   made her request as soon as reasonably practicable.
 3
 4
                                                  Respectfully submitted,
 5
 6   Dated: October 2, 2019                       /s/ Kelsey Brown
                                                  (*as authorized by email on October 2, 2019)
 7                                                KELSEY BROWN
                                                  Attorney for Plaintiff
 8
 9
     Dated: October 2, 2019                       MCGREGOR W. SCOTT
10                                                United States Attorney
11                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
12                                                Social Security Administration
13                                        By      /s/ Tina L. Naicker
14                                                TINA L. NAICKER
                                                  Special Assistant U.S. Attorney
15                                                Attorneys for Defendant
16
17   IT IS SO ORDERED.
18
         Dated:     October 7, 2019                            /s/ Gary S. Austin
19                                                   UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28
     JS for Extension of Time and PO                       Case No. 1:18-cv-01320-GSA

                                                     2
